People v Hunter (2020 NY Slip Op 03245)





People v Hunter


2020 NY Slip Op 03245


Decided on June 10, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2017-05174
 (Ind. No. 103/16)

[*1]The People of the State of New York, respondent,
vEdward Hunter, appellant.


Paul Skip Laisure, New York, NY (Patricia Pazner of counsel; Patty C. Walton on the memorandum), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Alexander Fumelli of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Mario F. Mattei, J.), imposed April 4, 2017, upon his plea of guilty, on the ground that the sentence was excessive.	ORDERED that the sentence is affirmed.
The defendant's valid waiver of the right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257; People v Lopez, 6 NY3d 248).
BALKIN, J.P., CHAMBERS, COHEN, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court